DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 6/29/2022 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Yeo (US 2006/0003221).
Regarding claim 1, Yeo discloses in Figs 1-3, a secondary battery ([0039]) comprising: an electrode group (ref 410): and an electrolyte ([0045]), wherein the electrode group (ref 410) includes a positive electrode ([0041]), a negative electrode ([0041]), a separator (ref 300) interposed between the positive electrode ([0041]) and the negative electrode ([0041]), and a positive electrode lead (ref 250) electrically connected ([0026]) to the positive electrode ([0041]), the positive electrode ([0041]) and the negative electrode ([0041]) are disposed so as to face each other (Figs 2-3) with the separator (ref 300) therebetween, and are wound (Figs 2-3), the positive electrode ([0041]) includes a positive electrode current collector (ref 200) and a positive electrode active material layer (ref 240) carried on each main surface ([0026]) of the positive electrode current collector (ref 200), the positive electrode current collector (ref 100) has a first exposed section that does not carry ([0032], Fig 1A2, ref 220_1) the positive electrode active material layer (ref 240), the positive electrode lead (ref 250) is connected to the first exposed section ([0032], Fig 1A2, ref 220_1), the negative electrode ([0041]) includes a negative electrode current collector (ref 100) and a negative electrode active material layer (ref 140) carried on each main surface of ([0026]) the negative electrode current collector (ref 100) and has a first region (ref 120_1) and a second region (at ref 120_3, etc.), a mass of the negative electrode active material layer (ref 140) in the first region per unit area is smaller than ([0027], [0028], Figs 1, no active material where tab is welded) a mass of the negative electrode active material layer (ref 140) in the second region per unit area. and the first region (ref 120_1) faces (Figs 2-3) the positive electrode lead (ref 250).

Regarding claim 7, Yeo discloses all of the claim limitations as set forth above and also discloses the positive electrode lead (ref 250) is supported from both sides (when assembled and wound together, Figs 2-3) by the negative electrode ([0041])

Allowable Subject Matter
Claims 2-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  instant dependent claim 2 discloses a configuration of the battery wherein a first insulating member that covers the positive electrode lead, wherein a boundary between the first region and the second region is positioned between an end of the positive electrode lead and an end of the first insulating member.
Yeo discloses an insulating member (ref 260) disposed on/over the positive electrode lead (ref 250).  However, the placement of the insulating member, while generally seeming to correspond to a same shape/configuration of the negative electrode structure in general, does not have any positioning based on boundaries of the first region and second region of the negative electrode active material layer.

Additional pertinent references include:

Lee et al. (US 2011/0027636) discloses in Figs 1-10, a secondary battery (Abstract) including a wound electrode structure with insulating tape attached at lead connections ([0017]).  However, the insulating tapes while attached at the leads, do not correspond to the structure of the instant claims.

Morimoto et al. (US 2006/0222937) discloses in Figs 1-6, a secondary battery (Abstract) including a wound electrode assembly including insulating tape (ref 13) applied a tab regions/end regions ([0028]-[0029]).  However, this tape configuration does not disclose nor render obvious the structural limitations of the instant claims above.

However, none of these references alleviate the deficiencies of the Yeo reference.  As such, these limitations would be found allowable if incorporated into instant independent claim 1 as stated above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J DOUYETTE whose telephone number is (571)270-1212. The examiner can normally be reached Monday - Friday 8A - 4P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH J DOUYETTE/     Primary Examiner, Art Unit 1725